21 A.3d 678 (2011)
Jaime L. ECKROTH, Administratrix of the Estate of Dolores Leona Hammond, Deceased, Kimberly Ann Brantner, Administratrix of the Estate of Jordan Michael English, a Minor, Deceased, Ronald Depto and Debbie Depto, Co-Administrators of the Estate of Lindsey A. Depto, Deceased, and Ronald Depto and Debbie Depto in their Own Right and Chelsey Hammond, a Minor, by her Parent and Natural Guardian, Timothy J. Hammond and Timothy J. Hammond in his Own Right, Petitioners
v.
PENNSYLVANIA ELECTRIC, INC., a Corporation d/b/a Penelec, Respondent
v.
David Gunther, John ("Jack") Sexton, Interactive Performance, Inc., and Outsourcing Solutions, Inc., Respondents.
No. 45 WAL 2011
Supreme Court of Pennsylvania.
June 7, 2011.

ORDER
PER CURIAM.
AND NOW, this 7th day of June, 2011, the Petition for Allowance of Appeal is DENIED. Pennsylvania Electric, Inc.'s Motion to Consolidate is DENIED as moot.